Exhibit 10.3

 

NLIGHT, INC.

 

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

(PERFORMANCE-BASED)

 

Unless otherwise defined herein, the terms defined in the nLight, Inc.
2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Agreement (performance-based), which includes the
Notice of Restricted Stock Unit Grant (the “Notice of Grant”), Terms and
Conditions of Restricted Stock Unit Grant attached hereto as Exhibit A, and all
appendices and exhibits attached thereto (all together, the “Award Agreement”).

 

NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant Name:

 

Address:

 

The undersigned Participant has been granted the right to receive an Award of
Restricted Stock Units, subject to the terms and conditions of the Plan and this
Award Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Performance Measurement Date

 

 

 

Target Number of Restricted Stock Units

 

 

 

Maximum Number of Restricted Stock Units

[INSERT MAXIMUM SHARES]

 

 

Performance Matrix

The number of Restricted Stock Units in which Participant may vest in accordance
with the Vesting Schedule below will depend upon achievement of performance
metrics set forth in and in accordance with the Performance Matrix, attached
hereto as Exhibit B. Any Restricted Stock Units that are earned based on
achievement of the performance metrics set forth in the attached Performance
Matrix shall be referred to herein as “Earned Units” and be eligible for vesting
in accordance with the “Vesting Schedule” below.

 

 

 

If, following the Performance Measurement Date, the Administrator determines
that the performance goal

 

1

--------------------------------------------------------------------------------


 

 

was not achieved at maximum levels, the Restricted Stock Units that do not
become Earned Unit will immediately terminate as of the date of such
determination.

 

 

Vesting Schedule

[INSERT VESTING SCHEDULE]

 

2

--------------------------------------------------------------------------------


 

By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock Units is granted under and governed by the terms and conditions of the
Plan and this Award Agreement, including the Terms and Conditions of Restricted
Stock Unit Grant, attached hereto as Exhibit A and the Performance Matrix,
attached hereto as Exhibit B, all of which are made a part of this document. 
Participant acknowledges receipt of a copy of the Plan.  Participant has
reviewed the Plan and this Award Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Award
Agreement, and fully understands all provisions of the Plan and this Award
Agreement.  Participant hereby agrees to accept as binding, conclusive, and
final all decisions or interpretations of the Administrator upon any questions
relating to the Plan and the Award Agreement.  Participant further agrees to
notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

NLIGHT, INC.

 

 

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

Print Name

 

Print Name

 

 

 

 

 

Title

 

 

 

Address:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

 

1.                                      Grant of Restricted Stock Units.  The
Company hereby grants to the individual (the “Participant”) named in the Notice
of Grant of Restricted Stock Units of this Award Agreement (the “Notice of
Grant”) under the Plan an Award of Restricted Stock Units, subject to all of the
terms and conditions in this Award Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 19(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and this Award Agreement,
the terms and conditions of the Plan shall prevail.

 

2.                                      Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3 or 4, Participant will have no right to payment of
any such Restricted Stock Units.  Prior to actual payment of any vested
Restricted Stock Units, such Restricted Stock Unit will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company.

 

3.                                      Vesting Schedule.  Except as provided in
Section 4, and subject to Section 5, the Restricted Stock Units awarded by this
Award Agreement will vest in accordance with the vesting schedule set forth in
the Notice of Grant, subject to Participant continuing to be a Service Provider
through each applicable vesting date.

 

4.                                      Payment after Vesting.

 

(a)                                 General Rule.  Subject to Section 8, any
Restricted Stock Units that vest will be paid to Participant (or in the event of
Participant’s death, to his or her properly designated beneficiary or estate) in
whole Shares.  Subject to the provisions of Section 4(b), such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within sixty (60) days following the vesting date.  In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of payment of any Restricted Stock Units payable under this Award
Agreement.

 

(b)                                 Acceleration.

 

(i)                                     Discretionary Acceleration.  The
Administrator, in its discretion, may accelerate the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan.  If so accelerated, such Restricted
Stock Units will be considered as having vested as of the date specified by the
Administrator.  If Participant is a U.S. taxpayer, the payment of Shares vesting
pursuant to this Section 4(b) shall in all cases be paid at a time or in a
manner that is exempt from, or complies with, Section 409A.  The prior sentence
may be superseded in a future agreement or amendment to this Award Agreement
only by direct and specific reference to such sentence.

 

(ii)                                  Notwithstanding anything in the Plan or
this Award Agreement or any other agreement (whether entered into before, on or
after the Date of Grant), if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in

 

1

--------------------------------------------------------------------------------


 

connection with Participant’s termination as a Service Provider (provided that
such termination is a “separation from service” within the meaning of
Section 409A, as determined by the Company), other than due to Participant’s
death, and if (x) Participant is a U.S. taxpayer and a “specified employee”
within the meaning of Section 409A at the time of such termination as a Service
Provider and (y) the payment of such accelerated Restricted Stock Units will
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as a Service Provider, then the payment of such accelerated
Restricted Stock Units will not be made until the date six (6) months and one
(1) day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death.

 

(c)                                  Section 409A.  It is the intent of this
Award Agreement that it and all payments and benefits to U.S. taxpayers
hereunder be exempt from, or comply with, the requirements of Section 409A so
that none of the Restricted Stock Units provided under this Award Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to be so exempt or
so comply.  Each payment payable under this Award Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2).  However, in no event will the Company reimburse
Participant, or be otherwise responsible for, any taxes or costs that may be
imposed on Participant as a result of Section 409A.  For purposes of this Award
Agreement, “Section 409A” means Section 409A of the Code, and any final Treasury
Regulations and Internal Revenue Service guidance thereunder, as each may be
amended from time to time.

 

5.                                      Forfeiture Upon Termination as a Service
Provider.  Notwithstanding any contrary provision of this Award Agreement, if
Participant ceases to be a Service Provider for any or no reason, the
then-unvested Restricted Stock Units awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.

 

6.                                      Tax Consequences.  Participant has
reviewed with his or her own tax advisors the U.S. federal, state, local and
non-U.S. tax consequences of this investment and the transactions contemplated
by this Award Agreement.  With respect to such matters, Participant relies
solely on such advisors and not on any statements or representations of the
Company or any of its agents, written or oral.  Participant understands that
Participant (and not the Company) shall be responsible for Participant’s own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Award Agreement.

 

7.                                      Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

2

--------------------------------------------------------------------------------


 

8.                                      Tax Obligations

 

(a)                                 Responsibility for Taxes.  Participant
acknowledges that, regardless of any action taken by the Company or, if
different, Participant’s employer (the “Employer”) or Parent or Subsidiary to
which Participant is providing services (together, the Company, Employer and/or
Parent or Subsidiary to which the Participant is providing services, the
“Service Recipient”), the ultimate liability for any tax and/or social insurance
liability obligations and requirements in connection with the Restricted Stock
Units, including, without limitation, (i) all federal, state, and local taxes
(including the Participant’s Federal Insurance Contributions Act (FICA)
obligation) that are required to be withheld by the Company or the Employer or
other payment of tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant, (ii) the Participant’s and, to the
extent required by the Company (or Service Recipient), the Company’s (or Service
Recipient’s) fringe benefit tax liability, if any, associated with the grant,
vesting, or settlement of the Restricted Stock Units or sale of Shares, and
(iii) any other Company (or Service Recipient) taxes the responsibility for
which the Participant has, or has agreed to bear, with respect to the Restricted
Stock Units (or settlement thereof or issuance of Shares thereunder)
(collectively, the “Tax Obligations”), is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Service Recipient.  Participant further acknowledges that the Company and/or the
Service Recipient (A) make no representations or undertakings regarding the
treatment of any Tax Obligations in connection with any aspect of the Restricted
Stock Units, including, but not limited to, the grant, vesting or settlement of
the Restricted Stock Units, the subsequent sale of Shares acquired pursuant to
such settlement and the receipt of any dividends or other distributions, and
(B) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Stock Units to reduce or eliminate
Participant’s liability for Tax Obligations or achieve any particular tax
result.  Further, if Participant is subject to Tax Obligations in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Service Recipient (or former employer, as applicable) may be required
to withhold or account for Tax Obligations in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of any
required Tax Obligations hereunder at the time of the applicable taxable event,
Participant acknowledges and agrees that the Company may refuse to issue or
deliver the Shares.

 

(b)                                 Tax Withholding.  When Shares are issued as
payment for vested Restricted Stock Units, Participant generally will recognize
immediate U.S. taxable income if Participant is a U.S. taxpayer.  If Participant
is a non-U.S. taxpayer, Participant will be subject to applicable taxes in his
or her jurisdiction.  Pursuant to such procedures as the Administrator may
specify from time to time, the Company and/or Service Recipient shall withhold
the amount required to be withheld for the payment of Tax Obligations.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such Tax
Obligations, in whole or in part (without limitation), if permissible by
applicable local law, by (i) paying cash, (ii) electing to have the Company
withhold otherwise deliverable Shares having a fair market value equal to the
minimum amount that is necessary to meet the withholding requirement for such
Tax Obligations (or such greater amount as Participant may elect if permitted by
the Administrator, if such greater amount would not result in adverse financial
accounting consequences), (iii) withholding the amount of such Tax Obligations
from Participant’s wages or other cash compensation paid to Participant by the
Company and/or the Service Recipient, (iv) delivering to the Company already
vested and owned Shares having a fair market value equal to

 

3

--------------------------------------------------------------------------------


 

such Tax Obligations, or (v) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the minimum amount that is necessary to meet the withholding requirement for
such Tax Obligations (or such greater amount as Participant may elect if
permitted by the Administrator, if such greater amount would not result in
adverse financial accounting consequences).  To the extent determined
appropriate by the Administrator in its discretion, it will have the right (but
not the obligation) to satisfy any tax withholding obligations under the method
prescribed under Section 8(ii) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied. Further, if Participant is subject to tax in more than one
jurisdiction between the Date of Grant and a date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges and agrees that the
Company and/or the Service Recipient (and/or former employer, as applicable) may
be required to withhold or account for tax in more than one jurisdiction.  If
Participant fails to make satisfactory arrangements for the payment of such Tax
Obligations hereunder at the time any applicable Restricted Stock Units
otherwise are scheduled to vest pursuant to Sections 3 or 4, Participant will
permanently forfeit such Restricted Stock Units and any right to receive Shares
thereunder and such Restricted Stock Units will be returned to the Company at no
cost to the Company.  Participant acknowledges and agrees that the Company may
refuse to deliver the Shares if such Tax Obligations are not delivered at the
time they are due.

 

9.                                      Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder unless and until certificates representing such
Shares (which may be in book entry form) will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant (including through electronic delivery to a brokerage account). 
After such issuance, recordation, and delivery, Participant will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

 

10.                               No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER, WHICH UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW IS AT THE
WILL OF THE COMPANY (OR THE SERVICE RECIPIENT) AND NOT THROUGH THE ACT OF BEING
HIRED, BEING GRANTED THIS RESTRICTED STOCK UNIT AWARD OR ACQUIRING SHARES
HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT
ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF
THE COMPANY (OR THE SERVICE RECIPIENT) TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH TERMINATION, UNLESS
PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

4

--------------------------------------------------------------------------------


 

11.                               Grant is Not Transferable.  Except to the
limited extent provided in Section 7, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

12.                               Nature of Grant.  In accepting the grant,
Participant acknowledges, understands, and agrees that:

 

(a)                                 the grant of the Restricted Stock Units is
voluntary and occasional and does not create any contractual or other right to
receive future grants of Restricted Stock Units, or benefits in lieu of
Restricted Stock Units, even if Restricted Stock Units have been granted in the
past;

 

(b)                                 all decisions with respect to future
Restricted Stock Units or other grants, if any, will be at the sole discretion
of the Company;

 

(c)                                  Participant is voluntarily participating in
the Plan;

 

(d)                                 the Restricted Stock Units and the Shares
subject to the Restricted Stock Units are not intended to replace any pension
rights or compensation;

 

(e)                                  the Restricted Stock Units and the Shares
subject to the Restricted Stock Units, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

 

(f)                                   the future value of the underlying Shares
is unknown, indeterminable and cannot be predicted;

 

(g)                                  for purposes of the Restricted Stock Units,
Participant’s status as a Service Provider will be considered terminated as of
the date Participant is no longer actively providing services to the Company or
any Parent or Subsidiary (regardless of the reason for such termination and
whether or not later to be found invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and unless otherwise
expressly provided in this Award Agreement (including by reference in the Notice
of Grant to other arrangements or contracts) or determined by the Administrator,
Participant’s right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., Participant’s period of service would not include any contractual
notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is a Service Provider or
the terms of Participant’s employment or service agreement, if any, unless
Participant is providing bona fide services during such time); the Administrator
shall have the exclusive discretion to determine when Participant is no longer
actively providing services for purposes of the Restricted Stock Units grant
(including whether Participant may still be considered to be providing services
while on a leave of absence and consistent with local law);

 

5

--------------------------------------------------------------------------------


 

(h)                                 unless otherwise provided in the Plan or by
the Company in its discretion, the Restricted Stock Units and the benefits
evidenced by this Award Agreement do not create any entitlement to have the
Restricted Stock Units or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Shares; and

 

(i)                                     the following provisions apply only if
Participant is providing services outside the United States:

 

(i)                                     the Restricted Stock Units and the
Shares subject to the Restricted Stock Units are not part of normal or expected
compensation or salary for any purpose;

 

(ii)                                  Participant acknowledges and agrees that
none of the Company, the Employer or any Parent or Subsidiary shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units or of any amounts due to Participant pursuant to the settlement of the
Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement; and

 

(iii)                               no claim or entitlement to compensation or
damages shall arise from forfeiture of the Restricted Stock Units resulting from
the termination of Participant’s status as a Service Provider (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
the Company, any Parent or Subsidiary or the Service Recipient, waives his or
her ability, if any, to bring any such claim, and releases the Company, any
Parent or Subsidiary and the Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.

 

13.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding Participant’s participation in the Plan, or
Participant’s acquisition or sale of the underlying Shares.  Participant is
hereby advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

14.                               Data Privacy.  Participant hereby explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of Participant’s personal data as described in this Award Agreement
and any other Restricted Stock Unit grant materials by and among, as applicable,
the Employer, or other Service Recipient the Company and any Parent or
Subsidiary for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.

 

Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification

 

6

--------------------------------------------------------------------------------


 

number, salary, nationality, job title, any Shares or directorships held in the
Company, details of all Restricted Stock Units or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

 

Participant understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration, and management of the Plan. 
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country of operation (e.g.,
the United States) may have different data privacy laws and protections than
Participant’s country.  Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.  Participant authorizes the Company, any stock
plan service provider selected by the Company and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan. 
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan. 
Participant understands if he or she resides outside the United States, he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing his or her local human resources representative.  Further,
Participant understands that he or she is providing the consents herein on a
purely voluntary basis.  If Participant does not consent, or if Participant
later seeks to revoke his or her consent, his or her status as a Service
Provider and career with the Service Recipient will not be adversely affected;
the only adverse consequence of refusing or withdrawing Participant’s consent is
that the Company would not be able to grant Participant Restricted Stock Units
or other equity awards or administer or maintain such awards.  Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan.  For more information
on the consequences of Participant’s refusal to consent or withdrawal of
consent, Participant understands that he or she may contact his or her local
human resources representative.

 

15.                               Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at nLIGHT, Inc. 5408 Northeast 88th Street, Building E, Vancouver, WA
98665 or at such other address as the Company may hereafter designate in
writing.

 

16.                               Electronic Delivery and Acceptance.  The
Company may, in its sole discretion, decide to deliver any documents related to
the Restricted Stock Units awarded under the Plan or future Restricted Stock
Units that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

7

--------------------------------------------------------------------------------


 

17.                               No Waiver.  Either party’s failure to enforce
any provision or provisions of this Award Agreement shall not in any way be
construed as a waiver of any such provision or provisions, nor prevent that
party from thereafter enforcing each and every other provision of this Award
Agreement.  The rights granted both parties herein are cumulative and shall not
constitute a waiver of either party’s right to assert all other legal remedies
available to it under the circumstances.

 

18.                               Successors and Assigns.  The Company may
assign any of its rights under this Award Agreement to single or multiple
assignees, and this Award Agreement shall inure to the benefit of the successors
and assigns of the Company.  Subject to the restrictions on transfer herein set
forth, this Award Agreement shall be binding upon Participant and his or her
heirs, executors, administrators, successors and assigns.  The rights and
obligations of Participant under this Award Agreement may only be assigned with
the prior written consent of the Company.

 

19.                               Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration, qualification or rule compliance of the Shares upon any securities
exchange or under any state, federal or non-U.S. law, the tax code and related
regulations or under the rulings or regulations of the United States Securities
and Exchange Commission or any other governmental regulatory body or the
clearance, consent or approval of the United States Securities and Exchange
Commission or any other governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate) hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company.  Subject to the terms of the Award Agreement and the
Plan, the Company shall not be required to issue any certificate or certificates
for Shares hereunder prior to the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.

 

20.                               Language.  If Participant has received this
Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

21.                               Interpretation.  The Administrator will have
the power to interpret the Plan and this Award Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested).  All actions taken and all interpretations and determinations made
by the Administrator in good faith will be final and binding upon Participant,
the Company and all other interested persons.  Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.

 

22.                               Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

23.                               Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under

 

8

--------------------------------------------------------------------------------


 

the Plan, and has received, read, and understood a description of the Plan. 
Participant understands that the Plan is discretionary in nature and may be
amended, suspended or terminated by the Company at any time.

 

24.                               Modifications to the Award Agreement.  This
Award Agreement constitutes the entire understanding of the parties on the
subjects covered.  Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained herein.  Modifications to this Award
Agreement or the Plan can be made only in an express written contract executed
by a duly authorized officer of the Company.  Notwithstanding anything to the
contrary in the Plan or this Award Agreement, the Company reserves the right to
revise this Award Agreement as it deems necessary or advisable, in its sole
discretion and without the consent of Participant, to comply with Section 409A
or to otherwise avoid imposition of any additional tax or income recognition
under Section 409A in connection to this Award of Restricted Stock Units.

 

25.                               Governing Law; Venue; Severability.  This
Award Agreement and the Restricted Stock Units are governed by the internal
substantive laws, but not the choice of law rules, of Washington.  For purposes
of litigating any dispute that arises under these Restricted Stock Units or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Washington, and agree that such litigation will be conducted in the
courts of Clark County, Washington, or the federal courts for the United States
for the Western District of Washington and no other courts, where this Award
Agreement is made and/or to be performed.  In the event that any provision
hereof becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Award Agreement shall continue in full
force and effect.

 

26.                               Entire Agreement.  The Plan is incorporated
herein by reference.  The Plan and this Award Agreement (including the
appendices and exhibits referenced herein) constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof, and may not be modified adversely to
the Participant’s interest except by means of a writing signed by the Company
and Participant.

 

27.                               Country Addendum.  Notwithstanding any
provisions in this Award Agreement, the Restricted Stock Unit grant shall be
subject to any special terms and conditions set forth in the appendix (if any)
to this Award Agreement for Participant’s country.  Moreover, if Participant
relocates to one of the countries included in the Country Addendum (if any), the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons.  The Country
Addendum constitutes part of this Award Agreement.

 

9

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERFORMANCE MATRIX

 

The following terms shall apply to the Award of Restricted Stock Units granted
to the Participant identified in the Notice of Grant attached as Part I of the
Award Agreement to which this Performance Matrix is attached.  Unless otherwise
defined herein, capitalized terms shall have the meanings set forth in the Plan
or Award Agreement, as applicable.

 

Performance Metrics and Weighting:

 

The Restricted Stock will become Earned Units based on achievement against the
following performance metrics in accordance with Schedule 1:

 

[INSERT PERFOMANCE METRICS]

 

Award Determination and Payout:

 

[INSERT AWARD DETERMINIATION]



The actual number of Restricted Stock Units that will become Earned Units and
will vest as set forth in the “Vesting Schedule” under the Notice of Grant, if
any, upon achievement of the performance metrics will be rounded down to the
nearest whole number so as to avoid fractional shares. Any Restricted Stock
Units that do not become Earned Units based on achievement against the
performance metrics, as determined by the Administrator, will be immediately
forfeited and returned to the Plan share reserve.



[INSERT ADDITIONAL DETAILS, IF ANY]

 

Definitions

 

[INSERT DEFINITIONS]

 

Treatment on Change in Control

 

[INSERT TREATMENT ON CHANGE IN CONTROL]

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

(to Exhibit B)

 

[INSERT PERFORMANCE METRICS PAYOUT MATRIX]

 

11

--------------------------------------------------------------------------------